COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


OWEN RILEY BOONE, M.D.
                                                 MEMORANDUM OPINION *
v.   Record No. 0031-96-4                            PER CURIAM
                                                   AUGUST 6, 1996
LOUDOUN SURGICAL ASSOCIATES, LTD./
 THE VIRGINIA INSURANCE RECIPROCAL


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Owen Riley Boone, pro se, on briefs).
           (John E. McIntosh, Jr.; Crews & Hancock, on
           brief), for appellees.



     Owen Riley Boone ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in finding that he

failed to prove that his depression and post-traumatic stress

syndrome were caused by either (1) an injury by accident arising

out of and in the course of his employment; or (2) an ordinary

disease of life related to conditions peculiar to his employment.

 Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.      Accordingly, we

summarily affirm the commission's decision.      Rule 5A:27.

                       I.   Injury by Accident

     "To be compensable as an injury by accident, a purely

psychological injury must be causally related to a physical

injury or causally related to an obvious sudden shock or fright

arising in the course of employment."    Chesterfield County Fire
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Dept. v. Dunn, 9 Va. App. 475, 477, 389 S.E.2d 180, 182 (1990).

Moreover, "purely psychological disability resulting from

disagreements over managerial decisions and conflicts with

supervisory personnel that cause stressful consequences . . .

ordinarily are not compensable."       Teasley v. Montgomery Ward &

Co., 14 Va. App. 45, 49, 415 S.E.2d 596, 598 (1992).      Unless we

can say as a matter of law that claimant's evidence sustained his

burden of proof, the commission's findings are binding and

conclusive upon us.   Tomko v. Michael's Plastering Co., 210 Va.
697, 699, 173 S.E.2d 833, 835 (1970).

     In holding that claimant failed to prove a compensable

injury by accident, the commission found as follows:
          [T]he notification of nonrenewal of a
          malpractice insurance policy, standing alone,
          or viewed in conjunction with a subsequent
          request for copies of medical records, is not
          the type of incident previously held by the
          Commission to engender a "sudden shock or
          fright . . ." Both of these incidents, which
          can be stressful, can reasonably be
          anticipated in the normal course of business
          and cannot be viewed as being so shocking as
          to rise to the level of compensability under
          § 65.2-101. We further note that the
          claimant received the letter requesting
          copies of medical records at least one month
          after he received his insurance cancellation
          notice. These events cannot be viewed as a
          single specific incident.


     It was undisputed that claimant's psychological condition

was not the result of a physical injury.      Moreover, the record

supports the commission's factual findings which are binding upon

appeal.   These factual findings support the commission's



                                   2
conclusion that claimant's evidence did not rise to the level

required to prove that his purely psychological injury was

compensable as an injury by accident.

                     II.    Occupational Disease

     A claimant must prove the existence of an occupational

disease by a preponderance of the evidence.        Virginia Dept. of

State Police v. Talbert, 1 Va. App. 250, 253, 337 S.E.2d 307, 308

(1985).   Moreover, one seeking to establish that an ordinary

disease of life is employment-related, and should be treated as

an occupational disease, bears the burden of producing clear and

convincing evidence in support of that claim.       Code § 65.2-401.

Claimant does not contest the commission's determination that the

ordinary disease of life burden applied to his depression with
                                  1
post-traumatic stress disorder.
     Code § 65.2-401 requires that for an ordinary disease of

life to be treated as an occupational disease, a claimant must

establish, by clear and convincing evidence, to a reasonable

degree of medical certainty, that it arose out of and in the

course of employment, as provided in Code § 65.2-400, and did not

result from causes outside of the employment.       Code § 65.2-400

defines an occupational disease as one "arising out of and in the

course of employment."     Furthermore, the statute provides that
     1
      The commission assumed, without deciding, that claimant's
depression with post-traumatic stress disorder constituted a
"disease" under the Workers' Compensation Act. Because employer
did not appeal this finding, it is final and binding upon this
Court on appeal.



                                      3
"[a] disease shall be deemed to arise out of the employment" when

the evidence establishes six elements.   Id.   Element (3) requires

that the disease "is characteristic of the employment and was

caused by conditions peculiar to such employment."   "Whether a

disease is causally related to the employment and not causally

related to other factors is . . . a finding of fact."    Island

Creek Coal Co. v. Breeding, 6 Va. App. 1, 12, 365 S.E.2d 782, 788

(1988).
     The commission found that claimant's evidence failed to

prove the necessary causal link between his psychological

condition and his employment.   This finding is supported by the

records and opinions of Drs. C. Gibson Dunn and Brian Schulman,

psychiatrists.

     Dr. Dunn's medical reports refer to numerous stressors in

claimant's life, including long-standing personal conflicts with

his partner, Dr. Thomas Gates, which would not lead to

compensability, anxiety because of his wife's reaction to the

prospect of his retiring, feelings of having been abused by the

malpractice insurance system, anxiety because of his siblings'

health problems, and claimant's own anxiety over whether he

should retire or quit.   The notations contained in these records

support the commission's finding that claimant did not prove by

clear and convincing evidence that his condition was primarily

caused by his employment.   The record showed that claimant had

numerous sources of stress in his life that may have contributed



                                 4
to his condition.   In fact, Dr. Dunn stated in his deposition

that claimant's psychological condition was not characteristic of

or peculiar to his work as a surgeon.

     After performing a comprehensive psychiatric examination of

claimant on May 23, 1995 and reviewing the records of Dr. Dunn,

Dr. Schulman opined that "[t]here is no substantive medical

evidence that Dr. Boone's depression was specifically caused by

conditions of his employment or exposure to any specific

psychosocial or occupational stressor."
     Based upon this record, we cannot say as a matter of law

that claimant's evidence sustained his burden of proving by clear

and convincing evidence that his depression with post-traumatic

stress syndrome arose out of and in the course of his employment

pursuant to the requirements of Code § 65.2-401.For these

reasons, we affirm the commission's decision.
                                                Affirmed.




                                 5